

Exhibit A


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the
1st day of November, 2017 (the “Effective Date”) between Univar Inc., a Delaware
corporation (“Univar”), and Mr. David Jukes (“Executive”).


RECITALS


A.Univar is engaged in the chemical distribution business.


B.Executive is currently employed pursuant to an employment agreement with
Univar Europe Limited, dated as of January 10, 2011, and as amended on April 18,
2016, and an Offer Letter with Univar Europe Limited, dated April 19, 2016,
(together, the “Prior Agreements”).


C.Univar wishes to employ Executive and Executive wishes to be employed by
Univar in accordance with the terms and conditions set forth in this Agreement,
which shall replace and supersede the Prior Agreements in their entirety as of
the Effective Date.


TERMS AND CONDITIONS


In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Executive and Univar agree as follows:


1.    Employment. Univar hereby agrees to employ Executive, and Executive agrees
to be employed by Univar, as its President and Chief Operating Officer.
Executive will report directly to the Chief Executive Officer or such other
position as may be designated by Univar from time to time. Executive’s
responsibilities will include all those matters customarily assigned to such
position and those that may be reasonably assigned by Univar from time to time.
Executive shall follow the reasonable instructions of Executive’s manager and
will comply in all material respects with all rules, policies and procedures of
Univar as modified from time to time to the extent that they are not
inconsistent with this Agreement. Executive will perform all of Executive’s
responsibilities in good faith, to the best of his abilities and in compliance
with all applicable laws. During Executive’s employment, Executive will not
engage in any other business activity that prevents Executive from carrying out
Executive’s obligations under this Agreement, whether or not such activity is
pursued for gain, profit or other pecuniary advantage.


2.    At-Will Employment. Employment under this Agreement shall be terminable
at-will, and, in such case either Executive or Univar may terminate Executive’s
employment at any time with or without Cause or Good Reason, as defined in this
Agreement, and without notice, subject to the requirements set forth in Section
3. Any termination of Executive’s employment by Executive or Univar (other than
death) shall be communicated in writing.




3.    Termination. The following provisions shall apply upon termination of
Executive’s employment under applicable circumstances as set forth below. Any
amount payable to Executive under this Section 3 shall be subject to all
applicable federal, state and local withholdings, or payroll or other taxes.
Except as set forth in this Section 3, upon termination of employment, Executive
shall not be entitled to further payments, severance or other benefits arising
under this Agreement or from Executive’s employment with Univar or its
termination, except as required by law.






--------------------------------------------------------------------------------





3.1    By Univar with Cause or by Executive without Good Reason. If Univar
terminates Executive’s employment for Cause or if Executive terminates
Executive’s employment without Good Reason, Executive shall be paid unpaid wages
and unused accrued vacation earned through the termination date.


3.1.1.    “Cause,” as used herein, shall mean Executive’s (i) willful and
continued failure to perform his material duties with respect to Univar or it
affiliates (except where due to a physical or mental incapacity) which continues
beyond fifteen (15) business days after a written demand for substantial
performance is delivered to Executive by Univar, (ii) conviction of or plea nolo
contendere to
(A) the commission of a felony by Executive, or (B) any misdemeanor that is a
crime of moral turpitude,
(iii) Executive’s willful or gross misconduct in connection with his employment
duties, or (iv) breach of the non-competition, non-solicitation or
confidentiality covenants to which Executive is subject. No act on Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that such action was in the best
interest of Univar. No failure of Executive or Univar to achieve performance
goals, in and of itself, shall be treated as a basis for termination of
Executive’s employment for Cause.


3.1.2.    “Good Reason,” as used herein, shall mean (i) a material reduction in
Executive’s base salary or a material reduction in annual incentive compensation
opportunity, in each case other (a) than any isolated or inadvertent failure by
Univar that is not in bad faith and is cured within thirty (30) business days
after Executive gives Univar notice of such event and (b) a reduction which is
applicable to all employees in the same salary grade as Executive; (ii) a
material diminution in Executive’s title, duties and responsibilities, other
than any isolated or inadvertent failure by Univar that is not in bad faith and
is cured within thirty (30) business days after Executive gives Univar notice of
such event; (iii) a transfer of Executive’s primary workplace by more than
thirty-five (35) miles from her current workplace, or (iv) the failure of a
successor to have assumed this Agreement in connection with any sale of the
business, where such assumption does not occur by operation of law, provided
that in order for an event described in this Section 3.1.2 to constitute Good
Reason, Executive must provide notice to Univar (in accordance with Section 13
of this Agreement) within ninety (90) business days of the initial existence of
such event.


3.2    By Univar other than for Cause or Total Disability or by Executive for
Good Reason. If Univar terminates Executive’s employment other than for Cause or
Total Disability, or if Executive terminates Executive’s employment for Good
Reason in the absence of Cause, Univar shall pay to Executive the amounts and
benefits, and cause the vesting as set forth in this Section 3.2; provided,
however, that Executive’s entitlement to the amounts described in Sections 3.2.2
is conditioned upon Executive executing and not revoking a release substantially
in the form attached as Exhibit A (the “Release”) within the applicable 21 or 45
day time period provided for therein (the “Applicable Release Period”);
provided, however, that in any case where the first and last days of the
Applicable Release Period are in two separate taxable years, any payments
required to be made to Executive that are treated as deferred compensation for
purposes of Code Section 409A shall be made in the later taxable year, promptly
following the conclusion of the Applicable Release Period.


3.2.1    Unpaid wages and unused accrued vacation earned through the
termination date;


3.2.2    A severance payment, payable in a lump sum payment not later than
fifteen (15) days following Executive’s termination date, an amount equal to the
sum of (A) twelve (12) months of the Annual Base Salary plus (B) one (1) times
the Target Bonus for the year in which Executive’s employment terminates; and




3.3    Total Disability. If Univar or Executive terminates Executive’s
employment due to Executive’s Total Disability, Univar shall pay to Executive
unpaid wages and unused accrued vacation earned through the termination date,
and the Target Bonus stated in Section 3.2.2.






--------------------------------------------------------------------------------





“Total Disability” as used herein shall have the same meaning as the term “Total
Disability” as used in Univar’s long-term disability policy in effect at the
time of termination, if one exists. If Univar does not have a long-term
disability policy in effect at such time, the term “Total Disability” shall mean
Executive’s inability (with or without such accommodation as may be required by
law protecting persons with disabilities) to perform the essential functions of
Executive’s duties hereunder for a period aggregating to ninety (90) calendar
days in a twelve (12) month period, provided, however, that this period may be
extended in the sole discretion of the Chief Executive Officer.




3.4    Death. If Executive’s employment terminates due to death, Univar shall
pay to Executive’s estate the unpaid wages and unused accrued vacation earned
through the termination date, and the Target Bonus stated in Section 3.2.2.




4.
Confidential Information



4.1    Executive recognizes that the success of Univar and its current or future
Affiliates (as defined below in this Section 4) depends upon the protection of
information or materials that are designated as confidential and/or proprietary
at the time of disclosure or should, based on their nature or the circumstances
surrounding such disclosure, reasonably be deemed confidential including,
without limitation, information to which Executive has access while employed by
Univar whether recorded in any medium or merely memorized (all such information
being “Confidential Information”). “Confidential Information” includes without
limitation, and whether or not such information is specifically designated as
confidential or proprietary: all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers, and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, designs, specifications, compilations, inventions (as defined in
Section 6.1), improvements, patent applications, studies, research, methods,
devices, prototypes, processes, procedures and techniques. Confidential
Information expressly includes information provided to Univar or Affiliates by
third parties under circumstances that require them to maintain the
confidentiality of such information. Notwithstanding the foregoing, Executive
shall have no confidentiality obligation with respect to disclosure of any
Confidential Information that (a) was, or at any time becomes, available in the
public domain other than through a violation of this Agreement or (b) Executive
can demonstrate by written evidence was furnished to Executive by a third party
in lawful possession thereof and who was not under an obligation of
confidentiality to Univar or any of its Affiliates.


4.2    Executive agrees that during Executive’s employment and after termination
of employment irrespective of cause, Executive will use Confidential Information
only for the benefit of Univar and its Affiliates and will not directly or
indirectly use or divulge, or permit others to use or divulge, any Confidential
Information for any reason, except as authorized by Univar or its Affiliates.
Notwithstanding the foregoing, Executive may disclose Confidential Information
as: (a) authorized by applicable law (including, but not limited to, any
disclosure of information that satisfies the procedures in SEC Regulation Sec.
240.21F-17) or (b) required pursuant to an order or requirement of a court,
administrative agency or other government body.




4.3    Executive hereby assigns to Univar any rights Executive may have or
acquire in such Confidential Information and acknowledges that all Confidential
Information shall be the sole property of Univar and/or its Affiliates or their
assigns.


4.4    There are no rights granted or any understandings, agreements or
representations between the parties hereto, express or implied, regarding
Confidential Information that are not specified herein.






--------------------------------------------------------------------------------





4.5    Executive’s obligations under this Section 4 are in addition to any
obligations that Executive has under state or federal law.


4.6    Executive agrees that in the course of Executive’s employment with
Univar, Executive will not violate in any way the rights that any entity,
including former employers, has with regard to trade secrets or proprietary or
confidential information.


4.7    For purposes of this Agreement, the term “Affiliate” means any entity
currently existing or subsequently organized or formed that directly or
indirectly controls, is controlled by or is under common control with Univar,
whether through ownership of voting securities, by contract or otherwise.


4.8    Executive’s obligations under this Section 4 are indefinite in term and
shall survive the termination of this Agreement.


5.    Return of Company Property. Executive acknowledges that all tangible items
containing any Confidential Information, including without limitation memoranda,
photographs, records, reports, manuals, drawings, blueprints, prototypes, notes,
documents, drawings, specifications, software, media and other materials,
including any copies thereof (including electronically recorded copies), are the
exclusive property of Univar or its applicable Affiliate, and Executive shall
deliver to Univar all such material in Executive’s possession or control upon
Univar’s request and in any event upon the termination of Executive’s employment
with Univar. Executive shall also return any keys, equipment, identification or
credit cards, or other property belonging to Univar or its Affiliates upon
termination or request.


6.
Inventions.



6.1    Executive understands and agrees that all Inventions are the exclusive
property of Univar. As used in this Agreement, “Inventions” shall include
without limitation ideas, discoveries, developments, concepts, inventions,
original works of authorship, trademarks, mask works, trade secrets, ideas,
data, information, know-how, documentation, formulae, results, prototypes,
designs, methods, processes, products, formulas and techniques, improvements to
any of the foregoing, and all other matters ordinarily intended by the words
“intellectual property,” whether or not patentable, copyrightable, or otherwise
able to be registered, which are developed, created, conceived of or reduced to
practice by Executive, alone or with others, during Executive’s employment with
Univar or Affiliates, whether or not during working hours or within three (3)
months thereafter and related to Univar’s then existing or proposed business. In
recognition of Univar’s ownership of all Inventions, Executive shall make prompt
and full disclosure to Univar of, will hold in trust for the sole benefit of
Univar, and (subject to Section 6.2 below) hereby assigns, and agrees to assign
in the future, exclusively to Univar all of Executive’s right, title, and
interest in and to any and all such Inventions.


6.2    NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140: Executive
understands that Executive’s obligation to assign inventions shall not apply to
any inventions for which no equipment, supplies, facilities, or trade secret
information of Univar was used and that was developed entirely on Executive’s
own time, unless (a) the invention relates (i) directly to the business of
Univar, or (ii) to Univar’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Executive
for Univar.


6.3    To the extent any works of authorship created by Executive made within
the scope of employment may be considered “works made for hire” under United
States copyright laws, they are hereby agreed to be works made for hire. To the
extent any such works do not qualify as a “work made for hire” under applicable
law, and to the extent they include material subject to copyright, Executive
hereby irrevocably and exclusively assigns and conveys all rights, title and
interests in such works to Univar subject to no liens, claims or reserved
rights. Executive hereby waives any and all “moral rights” that may be
applicable to any of the foregoing, for any and all uses, alterations, and
exploitation thereof by Univar, or its Affiliates, or their successors,
assignees or licensees. To the extent that any such “moral rights” may not be
waived in accordance with law, Executive agrees not to bring any claims, actions
or litigation against Univar or its Affiliates, or their successors, assignees
or licensees, based on or to






--------------------------------------------------------------------------------





enforce such rights. Without limiting the preceding, Executive agrees that
Univar may in its discretion edit, modify, recast, use, and promote any such
works of authorship, and derivatives thereof, with or without the use of
Executive’s name or image, without compensation to Executive other than that
expressly set forth herein.


6.4    Executive hereby waives and quitclaims to Univar any and all claims of
any nature whatsoever that Executive now or hereafter may have for infringement
of any patent or patents from any patent applications for any Inventions.
Executive agrees to cooperate fully with Univar and take all other such acts
requested by Univar (including signing applications for patents, assignments,
and other papers, and such things as Univar may require) to enable Univar to
establish and protect its ownership in any Inventions and to carry out the
intent and purpose of this Agreement, during Executive’s employment or
thereafter. If Executive fails to execute such documents by reason of death,
mental or physical incapacity or any other reason, Executive hereby irrevocably
appoints Univar and its officers and agents as Executive’s agent and
attorney-in-fact to execute such documents on Executive’s behalf.


6.5    Executive agrees that there are no Inventions made by Executive prior to
Executive’s employment with Univar and belonging to Executive that Executive
wishes to have excluded from this Section 6 (the “Excluded Inventions”). If
during Executive’s employment with Univar, Executive uses in the specifications
or development of, or otherwise incorporates into a product, process, service,
technology, or machine of Univar or its Affiliates, or otherwise uses any
invention, proprietary know-how, or other intellectual property in existence
before the Effective Date owned by Executive or in which Executive has any
interest (“Existing Know-How”), Univar or its Affiliates, as the case may be, is
hereby granted and shall have a non-exclusive, royalty-free, fully paid up,
perpetual, irrevocable, worldwide right and license under the Existing Know-How
(including any patent or other intellectual property rights therein) to make,
have made, use, sell, reproduce, distribute, make derivative works from,
publicly perform and display, and import, and to sublicense any and all of the
foregoing rights to that Existing Know-How (including the right to grant further
sublicenses) without restriction as to the extent of Executive’s ownership or
interest, for so long as such Existing Know-How is in existence and is
licensable by Executive.


7.
Nonsolicitation.



7.1
During Executive’s employment with Univar, and for a period expiring eighteen

(18) months after the termination of Executive’s employment, regardless of the
reason, if any, for such termination, Executive shall not, in the United States,
Western Europe or Canada, directly or indirectly:


7.1.1    solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of Univar or any of its
Affiliates to alter or discontinue his or her relationship with Univar, or its
Affiliate;


7.1.2    solicit from any person or entity that was a customer of Univar or any
of its Affiliates during Executive’s employment with Univar, any business of a
type or nature similar to the business of Univar or any of its Affiliates with
such customer;


7.1.3    solicit, divert, or in any other manner persuade or attempt to persuade
any supplier of Univar or any of its Affiliates to discontinue its relationship
with Univar or its Affiliates;


7.1.4    solicit, divert, take away or attempt to solicit, divert or take away
any customers of Univar or its Affiliates; or


7.1.5
engage in or participate in the chemical distribution or logistics business.



7.2    Nothing in Section 7.1 limits Executive’s ability to hire an employee of
Univar or any of its Affiliates in circumstances under which such employee first
contacts Executive regarding employment and Executive does not violate any of
Sections 7.1.1, 7.1.2, 7.1.3, 7.1.4 or 7.1.5 herein.






--------------------------------------------------------------------------------





7.3    Univar and Executive agree that the provisions of this Section 7 do not
impose an undue hardship on Executive and are not injurious to the public; that
this provision is necessary to protect the business of Univar and its
Affiliates; that the nature of Executive’s responsibilities with Univar under
this Agreement provide and/or will provide Executive with access to Confidential
Information that is valuable and confidential to Univar and its Affiliates; that
Univar would not employ Executive if Executive did not agree to the provisions
of this Section 7; that this Section 7 is reasonable in terms of length of time
and scope; and that adequate consideration supports this Section 7. In the event
that a court determines that any provision of this Section 7 is unreasonably
broad or extensive, Executive agrees that such Court should narrow such
provision to the extent necessary to make it reasonable and enforce the
provision as narrowed.


7.4    This Section 7.1 supplements and does not replace any other obligations
the Executive may have with regard to the subject matter herein.


8.    Remedies. Notwithstanding any other provisions of this Agreement regarding
dispute resolution, including Section 8, Executive agrees that Executive’s
violation of any of Sections 4, 5, 6 or 7 of this Agreement would cause Univar
or its Affiliates irreparable harm which would not be adequately compensated by
monetary damages and that an injunction may be granted by any court or courts
having jurisdiction, restraining Executive from violation of the terms of this
Agreement, upon any breach or threatened breach of Executive of the obligations
set forth in any of Sections 4, 5, 6 or 7. The preceding sentence shall not be
construed to limit Univar or its Affiliates from any other relief or damages to
which it may be entitled as a result of Executive’s breach of any provision of
this Agreement, including Sections 4, 5, 6 or 7.


9.    Venue. Except for proceedings for injunctive relief, the venue of any
litigation arising out of Executive’s employment with Univar or interpreting or
enforcing this Agreement shall lie in a court of appropriate jurisdiction in
DuPage County, Illinois.


10.    Disclosure. Executive agrees fully and completely to reveal the terms of
the terms of Sections 4, 5, 6 or 7 of this Agreement to any future employer or
business contacts of Executive and authorizes Univar and its Affiliates, at
their election, to make such disclosure.


11.    Representation of Executive. Executive represents and warrants to Univar
that Executive is free to enter into this Agreement and has no commitment,
arrangement or understanding to or with any party that restrains or is in
conflict with Executive’s performance of the covenants, services and duties
provided for in this Agreement. Executive shall not in the course of Executive’s
employment violate any obligation that Executive may owe any third party,
including former employers.


12.    Fees. The prevailing party will be entitled to its costs and attorneys’
fees incurred in any litigation relating to the interpretation or enforcement of
this Agreement.


13.    Assignability. During Executive’s employment, this Agreement may not be
assigned by either party without the written consent of the other; provided,
however, that Univar may assign its rights and obligations under this Agreement
without Executive’s consent to any of its Affiliates or to a successor by sale,
merger or liquidation, if such successor carries on the business substantially
in the form in which it is being conducted at the time of the sale, merger or
liquidation and notwithstanding anything in this Agreement, such assignment and
Executive’s transfer of employment thereunder shall not be deemed a termination
of employment under Section 3.2 of this Agreement. This Agreement is binding
upon Executive, Executive’s heirs, personal representatives and permitted
assigns and on Univar, its successors and assigns.


14.    Notices. Any notice required or permitted to be given hereunder is
sufficient if in writing and delivered by e-mail, hand, by facsimile or by
registered or certified mail, at a valid address of Executive on file with
Univar, or in the case of Univar at the address of its principal executive
offices (attention: Chief Executive Officer), or such other address as may be
provided to each party by the other.






--------------------------------------------------------------------------------





15.    Severability. If any provision of this Agreement or compliance by any of
the parties with any provision of this Agreement constitutes a violation of any
law, or is or becomes unenforceable or void, then such provision, to the extent
only that it is in violation of law, unenforceable or void, shall be deemed
modified to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, said provision, to the
extent that it is in violation of law, unenforceable or void, shall be deemed
severable from the remaining provisions of this Agreement, which provisions will
remain binding on the parties.


16.    Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder will operate as a waiver thereof;
nor will any single or partial waiver of a breach of any provision of this
Agreement operate or be construed as a waiver of any subsequent breach; nor will
any single or partial exercise of any right or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right or remedy
granted hereby or by law.


17.    Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws of the State of Illinois without regard
to the conflicts of law provisions of such laws.


18.    Survival. Notwithstanding anything to the contrary in this Agreement, the
obligations of this Agreement shall survive a termination of this Agreement or
the termination of Executive’s employment with Univar, except for obligations
under Sections 1, 2, 3 and 4.


19.    Entire Agreement. This instrument contains the entire agreement of
Executive and Univar with respect to the subject matter herein and supersedes
all prior such agreements and understandings, including but not limited to the
Prior Agreements, and there are no other such representations or agreements
other than as stated in this Agreement related to the terms and conditions of
Executive’s employment with Univar. This Agreement may be changed only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought, and any such
modification agreed to by Univar must, in order to be binding upon Univar, be
signed by the Chief Executive Officer of Univar.


20.    Executive’s Recognition of Agreement. Executive acknowledges that
Executive has read and understood this Agreement and agrees that its terms are
necessary for the reasonable and proper protection of the business of Univar and
its Affiliates. Executive acknowledges that Executive has been advised by Univar
that Executive is entitled to have this Agreement reviewed by an attorney of his
selection, at Executive’s expense, prior to signing, and that Executive has
either done so or elected to forgo that right.


21.    Delayed Payment under certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, to the extent required to avoid an excise tax
under Internal Revenue Code Section 409A, the payment of any compensation
pursuant to Sections 3.2.2, 3.2.3, 3.3 or 3.4, shall be delayed for a period of
six (6) months after Executive’s separation from service if Executive is a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i). In such a
circumstance, the payments that would otherwise have been made during such six
(6) month period will be paid on the six-month anniversary of Executive's
separation from service.


IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.


UNIVAR INC.
 
 
 
EXECUTIVE
 
 
 
 
 
By
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
Stephen D. Newlin
Chairman & Chief Executive Officer
 
David Jukes
 
 
 
 
 
 
 
 
 
(Date)









--------------------------------------------------------------------------------





EXHIBIT A RELEASE
This Release (“Release”) is entered into by    (“Executive”) with respect to the
termination of the employment relationship between Executive and Univar Inc.
(the “Company”).


1.Executive’s last day of employment with the Company was     (“Termination
Date”). Executive shall not seek future employment or any right to future
employment with the Company, its parent or any of its affiliates.


2.Executive has been provided all compensation and benefits earned Executive by
virtue of employment with the Company, except to the extent that Executive may
still be owed salary earned during the last pay period prior to the Termination
Date and accrued unused vacation and excluding the amount payable to Executive
under the Employment Agreement between Executive and the Company (“Employment
Agreement”).


3.As consideration for the obligations undertaken by the Company pursuant to the
Employment Agreement, Executive hereby releases the Company, Univar N.V., and
its affiliates, parents, including without limitation Univar Inc. (formerly
Vopak USA Inc.) and their respective officers, directors, and employees, from
any and all claims, causes of action, and liability for damages of whatever
kind, known or unknown, arising from or relating to Executive’s employment and
separation from employment (“Released Claims”). Released Claims include claims
(including claims to attorneys’ fees), damages, causes of action, and disputes
of any kind whatsoever, including without limitation all claims for wages,
employee benefits, and damages arising out of any: contracts, express or implied
(including the Employment Agreement); tort; discrimination; wrongful
termination; any federal, state, local, or other governmental statute or
ordinance, including, without limitation Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, as amended (“ADEA”),
Fair Labor Standards Act, the Washington Law Against Discrimination, the
Washington Minimum Wage Act and the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); and any other legal limitation on the employment
relationship. Notwithstanding the foregoing, “Released Claims” do not include
claims for breach or enforcement of this Release, claims that arise after the
execution of this Release, claims to vested benefits under ERISA, workers’
compensation claims, or any other claims that may not be released under this
Release in accordance with applicable law.


4.Executive represents and warrants that Executive has not filed any litigation
based on any Released Claims. Executive covenants and promises never to file,
press, or join in any lawsuit based on any Released Claim and agrees that any
such claim, if filed by Executive, shall be dismissed, except that this covenant
and promise does not apply to any claim of Executive challenging the validity of
this Release in connection with claims arising under the ADEA. Executive
represents and warrants that Executive is the sole owner of any and all Released
Claims that Executive may have; and that Executive has not assigned or otherwise
transferred Executive’s right or interest in any Released Claim.


5.Executive represents and warrants that Executive has turned over to the
Company all property of the Company, including without limitation all files,
memoranda, keys, manuals, equipment, data, records, and other documents,
including electronically recorded documents and data that Executive received
from the Company or its employees or that Executive generated in the course of
employment with the Company.


6.
Executive specifically agrees as follows:



a.    Executive has carefully read this Release and finds that it is written in
a manner that Executive understands;


b.
Executive is knowingly and voluntarily entering into this Release;







--------------------------------------------------------------------------------





c.    Executive acknowledges that the Company is providing benefits in the form
of payments and compensation, to which Executive would not otherwise be entitled
in the absence of Executive’s entry into this Release, as consideration for
Executive’s entering into this Release;


d.    Executive understands that this Release is waiving any potential claims
under the ADEA and other discrimination statutes, except as provided in this
Release;


e.    Executive is hereby advised by this Release to consult with an attorney
prior to executing this Release and has done so or has knowingly and voluntarily
waived the right to do so;


f.    Executive understands he has a period of twenty-one (21) days from the
date a copy of this Release is provided to Executive in which to consider and
sign the Release (during which the offer will remain open), and that Executive
has an additional seven (7) days after signing this Release within which to
revoke acceptance of the Release;


g.    If during the twenty-one (21) day waiting period Executive should elect
not to sign this Release, or during the seven (7) day revocation period
Executive should revoke acceptance of the Release, then this Release shall be
void. The effective date of this Release shall be the eighth day after Executive
signs and delivers this Release, provided he has not revoked acceptance; and


h.    Executive may accept this Release before the expiration of the twenty-one
(21) days, in which case Executive shall waive the remainder of the 21-day
waiting period.


7.Executive hereby acknowledges his obligation to comply with the obligations
that survive termination of the Employment Agreement, including without
limitation those obligations with respect to confidentiality, inventions and
nonsolicitation.


8.Section 3 of this Release is integral to its purpose and may not be severed
from this Release. In the event that any other provision of this Release shall
be found to be unlawful or unenforceable, such provision shall be deemed
narrowed to the extent required to make it lawful and enforceable. If such
modification is not possible, such provision shall be severed from the Release
and the remaining provisions shall remain fully valid and enforceable to the
maximum extent consistent with applicable law. To the extent any terms of this
Release are put into question, all provisions shall be interpreted in a manner
that would make them consistent with current law.


9.With regard to the subject matter herein, this Release shall be interpreted
pursuant to Washington law.


Executive:
 
(Signature)
 
(Print Name)
 
Dated:







